DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed January 4, 2021.
In view of the Amendments to the Claims filed January 4, 2021, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office  Action sent October 2, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 1, 8, and 15 recite, “container having a dimensional length of approximately 40 feet, a dimensional width of approximately 8 feet and a dimensional height of approximately 8.5 feet”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a container having a dimensional length of approximately 40 feet, a dimensional width of approximately 8 feet and a dimensional height of approximately 8.5 feet.
The specification teaches a single embodiment where energy box 2200 may be 40 feet in length, 8 feet in width and 8.5 feet in height (see [0112]). 
However, the specification does not discuss or describe any container having a dimensional length across the range of approximately 40 feet, a dimensional width across the range of approximately 8 feet and a dimensional height across the range of approximately 8.5 feet. Dependent claims are rejected for dependency. 
Claims 1, 8, and 15 recite, “an area of the first surface and the second surface of the each formed thin-film based thermoelectric module being comparable to a square meter”.
The specification, as originally filed, does not evidence applicant had in possession an invention including an area of the first surface and the second surface of the each formed thin-film based thermoelectric module being comparable
The specification teaches the sizes and/or dimensions of a thermoelectric device can range from a few square millimeters to a few square meters (see [0046]) but does not discuss or describe any embodiment where the first and second surfaces are “comparable” to a square meter, or able to be compared against a square meter. Dependent claims are rejected for dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite, “container having a dimensional length of approximately 40 feet, a dimensional width of approximately 8 feet and a dimensional height of approximately 8.5 feet”.
It is unclear as to the scope of structures of the container encompassed by the phrase “container having a dimensional length of approximately 40 feet, a dimensional width of approximately 8 feet and a dimensional height of approximately 8.5 feet” and what structures of the container are specifically excluded by the phrase “container having a dimensional length of approximately 40 feet, a dimensional width of approximately 8 approximately 8.5 feet” because it is unclear as to what limitations the relative term “approximately” definitely imparts on the claimed dimensions. Dependent claims are rejected for dependency. 
Claims 1, 8, and 15 recite, “1 MW of the electric power generated through the energy box in conjunction with the six other equivalent energy boxes produces approximately 8.5 Gigawatt hour (GWh)/year of electric output”.
It is unclear as to the scope of structures of the energy box encompassed by the phrase “1 MW of the electric power generated through the energy box in conjunction with the six other equivalent energy boxes produces approximately 8.5 Gigawatt hour (GWh)/year of electric output” and what structures of the energy box are specifically excluded by the phrase “1 MW of the electric power generated through the energy box in conjunction with the six other equivalent energy boxes produces approximately 8.5 Gigawatt hour (GWh)/year of electric output” because it is unclear as to what limitations the relative term “approximately” definitely imparts on the claimed electrical output. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1).
With regard to claim 1, Kasichainula discloses an energy device generating electric power at utility scale, comprising: 
a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), the thin-film based thermoelectric module comprising
pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with 
a flexible substrate (see [0015] teaching the substrate may “flexible”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach the thin-film based thermoelectric modules is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses an energy box (see Fig. 4B) including an application for a thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the thermoelectric module in
a container (see for example the thermoelectric devices of Bell et al. containable within housing 714/715, Fig. 7A); and
an electric power generation device housed within the container (200, Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric 
as a plurality of the thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2)
a plurality of hot plates (206, 207, 209, Fig. 2); and 
a plurality of cold plates (202, 203, 205, Fig. 2), wherein the each thin-film based thermoelectric module further comprises
a first surface and a second surface in surface contact with a hot plate of the plurality of hot plates and a cold plate of the plurality of cold plates respectively (such as depicted in Fig. 2, each of the cited plurality of thermoelectric modules have first and second surfaces, such as the left and right surfaces of each thermoelectric module, placed in surface contact with a hot plate 206, 207, 209 and a cold plate 202, 203, 205 respectively) to form
 the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules (see Fig. 2 depicting each of the cited plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with the cited hot plates 206, 207, 209 and the cited cold plates 202, 203, 205 forming an electric power generation device 200 comprising a plurality of alternating hot plates 206, 207, 209 and cold plates 202, 203, 205 in between each of which is a thermoelectric module 201, 211, 212, 213, and 218 of the plurality of thermoelectric modules),
the hot plate and the cold plate being parallel to one another (see Fig. 2 depicting the cited hot plates and the cold plates having vertical surfaces being parallel to one another), 
the hot plate being at a higher temperature than the cold plate (see Fig. 2 and see [0101]), and wherein 
the energy box generates the electric power at utility scale through the electric power generation device based on maintaining a 100° temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power cited to read on the claimed “at utility scale” as it is on a scale that is useable; the cited energy box is cited to read on the claimed “generates the electric power at utility scale through the electric power generation device based on maintaining a 100° temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively” because it is structurally capable of generating the electric power at utility scale through the electric power generation device based on maintaining a 100°C temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively as it comprises the cited hot plate and cited cold plate structurally capable of 
an area of the first surface and the second surface of the each formed thermoelectric module being comparable to a square meter (the cited first and second surfaces include an area, see Fig. 2 depicting surface area of each of the cited first and second surfaces, which is cited to read on the claimed “being comparable to a square meter” because the cited areas of the first and second surfaces are comparable, or able to be compared against, a square meter as they are areas measurable in square distances). 

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric power generation device and energy box of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power. 
Kasichainula, as modified above, does not specifically teach the container having a dimensional length of approximately 40 feet, a dimensional width of approximately 8 feet and a dimensional height of approximately 8.5 feet.
However, the size of the container housing the thermoelectric electric power generation device is a result effective variable. Kasichainula teaches a thermoelectric [0120]). Kasichainula teaches the size of a thermoelectric device directly affects its appropriateness for its application of use (see [0120]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the container (the length, width, and height) of Kasichainula, as modified above, and arrive at the claimed length/width/height of the container through routine experimentation (see MPEP 2144.05); especially since it would have led to selecting an appropriate size for a particular application of use. 
Kasichainula, as modified above, does not specifically teach wherein, in accordance with the generation of the electric power at the utility scale: the energy box, in conjuction with six other equivalent energy boxes, occupies a physical area of only 0.5 acres to provide for a 1 Megawatt (MW) plant footprint, in contrast to solar power generation utilizing 400 photovoltaic (PV) panels occupying another physical area of 4 acres to generate the same 1 MW plant footprint, and 1 MW of the electric power generated through the energy box in conjunction with the six other equivalent energy boxes produces approximately 8.5 Gigawatt hour (GWh)/year of electric output, in contrast to the solar power generation utilizing the 4000 PV panels that produces only approximately 1.4 GWh/year of electric output.
However, as noted above, the size of the thermoelectric energy box, even in conjunction with 6 equivalent thermoelectric energy boxes, is a result effective variable. Kasichainula teaches a thermoelectric device with no size restrictions can lend itself to scaling (see [0120]). Kasichainula teaches the size of a thermoelectric device directly affects its appropriateness for its application of use (see [0120]). 
[0120]). Kasichainula teaches the size of a thermoelectric device directly affects its appropriateness for its application of use (see [0120]). Kasichainula teaches the thermoelectric device may harvest energy from waste heat at lower costs with higher ZT value, higher efficiency, lower manufacturing cost, and may be easily integrated into existing manufacturing process systems for applications (see [0122]).
Thus at the time of the invention, it would have been obvious to a person having ordinary skill to have optimized the physical size occupied by the cited energy box, in conjunction with 6 equivalent boxes, and the amount of power generated in the energy box of Kasichainula, as modified above, and arrive at the claimed “in accordance with the generation of the electric power at the utility scale: the energy box, in conjuction with six other equivalent energy boxes, occupies a physical area of only 0.5 acres to provide for a 1 Megawatt (MW) plant footprint, in contrast to solar power generation utilizing 400 photovoltaic (PV) panels occupying another physical area of 4 acres to generate the same 1 MW plant footprint, and 1 MW of the electric power generated through the energy box in conjunction with the six other equivalent energy boxes produces approximately 8.5 Gigawatt hour (GWh)/year of electric output, in contrast to the solar power generation utilizing the 4000 PV panels that produces only approximately 1.4 GWh/year of electric output” through routine experimentation and scaling (see MPEP 2144.05); especially since it would have led to selecting an appropriate size for the particular application of 
With regard to claim 2, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses wherein
a supply of a first fluid and a second fluid is provided to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2 and see [0101] teaching first/second working media 216/215 as “fluid”); and wherein
at least one of: the hot plate and the cold plate is designed for one of: a laminar flow and a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough (both the cited hot plate and cold plate are inherently designed for one of: a laminar flow and a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough).
With regard to claim 4, dependent claim 2 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising at least one of:
at least one of: the first fluid and the second fluid being one of: water (see [0286]
With regard to claim 7, dependent claim 2 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Bell et al. teaches wherein 
the at least one of: the hot plate and the cold plate with a plurality of grooves therewithin to enable the turbulent flow of the corresponding at least one of: the first fluid and the second fluid therethrough (see annotated Fig. 6 below depicting plurality of grooves which would enable turbulent flow).

    PNG
    media_image1.png
    576
    497
    media_image1.png
    Greyscale

Annotated Fig. 6
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1), as applied to claims 1, 2, 4, and 7 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claim 3, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a pipe material for circulating working fluid for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1), as applied to claims 1, 2, 4, and 7 above, and in further view of Bohl (U.S. Pub. No. 2012/0073620 A1).
With regard to claim 5, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose wherein the container is made of plastic.
However, Bohl discloses an energy box (see Fig. 2) and teaches the container/housing can be formed from a material having strong, rigid, and rugged material properties, such as molded plastic (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the plastic material exemplified in Bohl for the material of the container of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a container/housing of a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a container with strong, rigid, and rugged material properties.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1), as applied to claims 1, 2, 4, and 7 above, and in further view of Rubinstein (U.S. Patent No. 3,881,962).
With regard to claim 6, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose wherein the container comprises at least one of: a door to enable access to the electric power generation device.

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an access door, as suggested by Rubinstein, because it would have provided, permitted replacement, maintenance, or repair of the various components within the housing.
Claims 8, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962).
With regard to claim 8, Kasichainula discloses an energy device generating electric power at utility scale, comprising: 
a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), the thin-film based thermoelectric module comprising
pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with 
a flexible substrate (see [0015] teaching the substrate may “flexible”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach the thin-film based thermoelectric modules is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses an energy box (see Fig. 4B) including an application for a thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the thermoelectric module in
a container (see for example the thermoelectric devices of Bell et al. containable within housing 714/715, Fig. 7A); and
an electric power generation device housed within the container (200, Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric 
as a plurality of the thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2)
a plurality of hot plates (206, 207, 209, Fig. 2); and 
a plurality of cold plates (202, 203, 205, Fig. 2), wherein the each thin-film based thermoelectric module further comprises
a first surface and a second surface in surface contact with a hot plate of the plurality of hot plates and a cold plate of the plurality of cold plates respectively (such as depicted in Fig. 2, each of the cited plurality of thermoelectric modules have first and second surfaces, such as the left and right surfaces of each thermoelectric module, placed in surface contact with a hot plate 206, 207, 209 and a cold plate 202, 203, 205 respectively) to form
 the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules (see Fig. 2 depicting each of the cited plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with the cited hot plates 206, 207, 209 and the cited cold plates 202, 203, 205 forming an electric power generation device 200 comprising a plurality of alternating hot plates 206, 207, 209 and cold plates 202, 203, 205 in between each of which is a thermoelectric module 201, 211, 212, 213, and 218 of the plurality of thermoelectric modules),
the hot plate and the cold plate being parallel to one another (see Fig. 2 depicting the cited hot plates and the cold plates having vertical surfaces being parallel to one another), 
the hot plate being at a higher temperature than the cold plate (see Fig. 2 and see [0101]), and wherein 
the energy box generates the electric power at utility scale through the electric power generation device based on maintaining a 100°C temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power cited to read on the claimed “at utility scale” as it is on a scale that is useable; the cited energy box is cited to read on the claimed “generates the electric power at utility scale through the electric power generation device based on maintaining a 100° temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively” because it is structurally capable of generating the electric power at utility scale through the electric power generation device based on maintaining a 100°C temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively as it comprises the cited hot plate and cited cold plate structurally capable of 
an area of the first surface and the second surface of the each formed thermoelectric module being comparable to a square meter (the cited first and second surfaces include an area, see Fig. 2 depicting surface area of each of the cited first and second surfaces, which is cited to read on the claimed “being comparable to a square meter” because the cited areas of the first and second surfaces are comparable, or able to be compared against, a square meter as they are areas measurable in square distances).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric power generation device and energy box of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power.
Kasichainula, as modified above, does not specifically teach the container having a dimensional length of approximately 40 feet, a dimensional width of approximately 8 feet and a dimensional height of approximately 8.5 feet.
However, the size of the container housing the thermoelectric electric power generation device is a result effective variable. Kasichainula teaches a thermoelectric [0120]). Kasichainula teaches the size of a thermoelectric device directly affects its appropriateness for its application of use (see [0120]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the container (the length, width, and height) of Kasichainula, as modified above, and arrive at the claimed length/width/height of the container through routine experimentation (see MPEP 2144.05); especially since it would have led to selecting an appropriate size for a particular application of use. 
Kasichainula, as modified above, does not specifically teach wherein, in accordance with the generation of the electric power at the utility scale: the energy box, in conjuction with six other equivalent energy boxes, occupies a physical area of only 0.5 acres to provide for a 1 Megawatt (MW) plant footprint, in contrast to solar power generation utilizing 400 photovoltaic (PV) panels occupying another physical area of 4 acres to generate the same 1 MW plant footprint, and 1 MW of the electric power generated through the energy box in conjunction with the six other equivalent energy boxes produces approximately 8.5 Gigawatt hour (GWh)/year of electric output, in contrast to the solar power generation utilizing the 4000 PV panels that produces only approximately 1.4 GWh/year of electric output.
However, as noted above, the size of the thermoelectric energy box, even in conjunction with 6 equivalent thermoelectric energy boxes, is a result effective variable. Kasichainula teaches a thermoelectric device with no size restrictions can lend itself to scaling (see [0120]). Kasichainula teaches the size of a thermoelectric device directly affects its appropriateness for its application of use (see [0120]). 
[0120]). Kasichainula teaches the size of a thermoelectric device directly affects its appropriateness for its application of use (see [0120]). Kasichainula teaches the thermoelectric device may harvest energy from waste heat at lower costs with higher ZT value, higher efficiency, lower manufacturing cost, and may be easily integrated into existing manufacturing process systems for applications (see [0122]).
Thus at the time of the invention, it would have been obvious to a person having ordinary skill to have optimized the physical size occupied by the cited energy box, in conjunction with 6 equivalent boxes, and the amount of power generated in the energy box of Kasichainula, as modified above, and arrive at the claimed “in accordance with the generation of the electric power at the utility scale: the energy box, in conjuction with six other equivalent energy boxes, occupies a physical area of only 0.5 acres to provide for a 1 Megawatt (MW) plant footprint, in contrast to solar power generation utilizing 400 photovoltaic (PV) panels occupying another physical area of 4 acres to generate the same 1 MW plant footprint, and 1 MW of the electric power generated through the energy box in conjunction with the six other equivalent energy boxes produces approximately 8.5 Gigawatt hour (GWh)/year of electric output, in contrast to the solar power generation utilizing the 4000 PV panels that produces only approximately 1.4 GWh/year of electric output” through routine experimentation and scaling (see MPEP 2144.05); especially since it would have led to selecting an appropriate size for the particular application of 
Kasichainula, as modified above, does not disclose wherein the container comprises a door configured to enable access to the electric power generation device.
However, Rubinstein discloses an energy box (see Fig. 3) and teaches including an access door on the housing walls in order to provide, to permit replacement, maintenance, or repair of the various components within the housing (see line 1-12, column 3).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an access door, as suggested by Rubinstein, because it would have provided, permitted replacement, maintenance, or repair of the various components within the housing.
With regard to claim 9, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above. Bell et al. discloses wherein
a supply of a first fluid and a second fluid is provided to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2 and see [0101] teaching first/second working media 216/215 as “fluid”); and wherein
at least one of: the hot plate and the cold plate is designed for one of: a laminar flow and a turbulent flow of a corresponding at least one of: the first fluid 
With regard to claim 11, dependent claim 9 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising at least one of:
at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
With regard to claim 14, dependent claim 9 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above. Bell et al. teaches wherein 
the at least one of: the hot plate and the cold plate with a plurality of grooves therewithin to enable the turbulent flow of the corresponding at least one of: the first fluid and the second fluid therethrough (see annotated Fig. 6 below depicting plurality of grooves which would enable turbulent flow).

    PNG
    media_image1.png
    576
    497
    media_image1.png
    Greyscale

Annotated Fig. 6
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8, 9, 11, and 14 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claim 10, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a pipe material for circulating working fluid for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8, 9, 11, and 14 above, and in further view of Bohl (U.S. Pub. No. 2012/0073620 A1).
With regard to claim 12, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above.

However, Bohl discloses an energy box (see Fig. 2) and teaches the container/housing can be formed from a material having strong, rigid, and rugged material properties, such as molded plastic (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the plastic material exemplified in Bohl for the material of the container of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a container/housing of a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a container with strong, rigid, and rugged material properties.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8, 9, 11, and 14 above, and in further view of Obata (U.S. Pub. No. 2008/0054755 A1).
With regard to claim 13, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the container further comprising a plurality of air vents to decrease air pressure within the container and to increase air circulation in and out of the energy box.
[0028]). Obata teaches the air vent increases air circulation in and out of the housing container as depicted in Fig. 2.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an air vent, as suggested by Obata, because it would have led to preventing air pressure within the container from being increased.
Claims 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1).
Kasichainula discloses an energy device configured to generate electric power at utility scale, comprising: 
a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), the thin-film based thermoelectric module comprising
pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with 
a flexible substrate (see [0015] teaching the substrate may “flexible”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach the thin-film based thermoelectric modules is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses an energy box (see Fig. 4B) including an application for a thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the thermoelectric module in
a container (see for example the thermoelectric devices of Bell et al. containable within housing 714/715, Fig. 7A); and
an electric power generation device housed within the container (200, Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric 
as a plurality of the thermoelectric modules (201, 211, 212, 213, and 218, Fig. 2)
a plurality of hot plates (206, 207, 209, Fig. 2); and 
a plurality of cold plates (202, 203, 205, Fig. 2), wherein the each thin-film based thermoelectric module further comprises
a first surface and a second surface in surface contact with a hot plate of the plurality of hot plates and a cold plate of the plurality of cold plates respectively (such as depicted in Fig. 2, each of the cited plurality of thermoelectric modules have first and second surfaces, such as the left and right surfaces of each thermoelectric module, placed in surface contact with a hot plate 206, 207, 209 and a cold plate 202, 203, 205 respectively) to form
 the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules (see Fig. 2 depicting each of the cited plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with the cited hot plates 206, 207, 209 and the cited cold plates 202, 203, 205 forming an electric power generation device 200 comprising a plurality of alternating hot plates 206, 207, 209 and cold plates 202, 203, 205 in between each of which is a thermoelectric module 201, 211, 212, 213, and 218 of the plurality of thermoelectric modules),
the hot plate and the cold plate being parallel to one another (see Fig. 2 depicting the cited hot plates and the cold plates having vertical surfaces being parallel to one another), 
the hot plate being at a higher temperature than the cold plate (see Fig. 2 and see [0101]), and wherein 
the energy box generates the electric power at the utility scale through the electric power generation device based on maintaining a 100°C temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power cited to read on the claimed “at utility scale” as it is on a scale that is useable; the cited energy box is cited to read on the claimed “generates the electric power at utility scale through the electric power generation device based on maintaining a 100° temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively” because it is structurally capable of generating the electric power at utility scale through the electric power generation device based on maintaining a 100°C temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively as it comprises the cited hot plate and cited cold plate structurally capable of 
an area of the first surface and the second surface of the each formed thermoelectric module being comparable to a square meter (the cited first and second surfaces include an area, see Fig. 2 depicting surface area of each of the cited first and second surfaces, which is cited to read on the claimed “being comparable to a square meter” because the cited areas of the first and second surfaces are comparable, or able to be compared against, a square meter as they are areas measurable in square distances).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric power generation device and energy box of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power.
Kasichainula, as modified above, does not specifically teach the container having a dimensional length of approximately 40 feet, a dimensional width of approximately 8 feet and a dimensional height of approximately 8.5 feet.
However, the size of the container housing the thermoelectric electric power generation device is a result effective variable. Kasichainula teaches a thermoelectric [0120]). Kasichainula teaches the size of a thermoelectric device directly affects its appropriateness for its application of use (see [0120]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the size of the container (the length, width, and height) of Kasichainula, as modified above, and arrive at the claimed length/width/height of the container through routine experimentation (see MPEP 2144.05); especially since it would have led to selecting an appropriate size for a particular application of use. 
Kasichainula, as modified above, does not specifically teach wherein, in accordance with the generation of the electric power at the utility scale: the energy box, in conjuction with six other equivalent energy boxes, occupies a physical area of only 0.5 acres to provide for a 1 Megawatt (MW) plant footprint, in contrast to solar power generation utilizing 400 photovoltaic (PV) panels occupying another physical area of 4 acres to generate the same 1 MW plant footprint, and 1 MW of the electric power generated through the energy box in conjunction with the six other equivalent energy boxes produces approximately 8.5 Gigawatt hour (GWh)/year of electric output, in contrast to the solar power generation utilizing the 4000 PV panels that produces only approximately 1.4 GWh/year of electric output.
However, as noted above, the size of the thermoelectric energy box, even in conjunction with 6 equivalent thermoelectric energy boxes, is a result effective variable. Kasichainula teaches a thermoelectric device with no size restrictions can lend itself to scaling (see [0120]). Kasichainula teaches the size of a thermoelectric device directly affects its appropriateness for its application of use (see [0120]). 
[0120]). Kasichainula teaches the size of a thermoelectric device directly affects its appropriateness for its application of use (see [0120]). Kasichainula teaches the thermoelectric device may harvest energy from waste heat at lower costs with higher ZT value, higher efficiency, lower manufacturing cost, and may be easily integrated into existing manufacturing process systems for applications (see [0122]).
Thus at the time of the invention, it would have been obvious to a person having ordinary skill to have optimized the physical size occupied by the cited energy box, in conjunction with 6 equivalent boxes, and the amount of power generated in the energy box of Kasichainula, as modified above, and arrive at the claimed “in accordance with the generation of the electric power at the utility scale: the energy box, in conjuction with six other equivalent energy boxes, occupies a physical area of only 0.5 acres to provide for a 1 Megawatt (MW) plant footprint, in contrast to solar power generation utilizing 400 photovoltaic (PV) panels occupying another physical area of 4 acres to generate the same 1 MW plant footprint, and 1 MW of the electric power generated through the energy box in conjunction with the six other equivalent energy boxes produces approximately 8.5 Gigawatt hour (GWh)/year of electric output, in contrast to the solar power generation utilizing the 4000 PV panels that produces only approximately 1.4 GWh/year of electric output” through routine experimentation and scaling (see MPEP 2144.05); especially since it would have led to selecting an appropriate size for the particular application of 
Kasichainula, as modified above, does not disclose wherein the container is made of plastic.
However, Bohl discloses an energy box (see Fig. 2) and teaches the container/housing can be formed from a material having strong, rigid, and rugged material properties, such as molded plastic (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the plastic material exemplified in Bohl for the material of the container of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a container/housing of a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a container with strong, rigid, and rugged material properties.
With regard to claim 16, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., and Bell et al., and Bohl under 35 U.S.C. 103 as discussed above. Bell et al. discloses wherein
a supply of a first fluid and a second fluid is provided to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 2 and see [0101]
at least one of: the hot plate and the cold plate is designed for one of: a laminar flow and a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough (both the cited hot plate and cold plate are inherently designed for one of: a laminar flow and a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough).
With regard to claim 18, dependent claim 16 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Bohl under 35 U.S.C. 103 as discussed above. Bell et al. discloses comprising at least one of:
at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
With regard to claim 20, dependent claim 16 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Bohl under 35 U.S.C. 103 as discussed above. Bell et al. teaches wherein 
the at least one of: the hot plate and the cold plate with a plurality of grooves therewithin to enable the turbulent flow of the corresponding at least one of: the first fluid and the second fluid therethrough (see annotated Fig. 6 below depicting plurality of grooves which would enable turbulent flow).

    PNG
    media_image1.png
    576
    497
    media_image1.png
    Greyscale

Annotated Fig. 6
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1), as applied to claims 15, 16, 18, and 20 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claim 17, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Bohl under 35 U.S.C. 103 as discussed above. 

However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a pipe material for circulating working fluid for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1), as applied to claims 15, 16, 18, and 20 above, and in further view of Rubinstein (U.S. Patent No. 3,881,962).
With regard to claim 19, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Bohl under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose wherein the container comprises at least one of: a door to enable access to the electric power generation device.
However, Rubinstein discloses an energy box (see Fig. 3) and teaches including an access door on the housing walls in order to provide, to permit replacement, 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an access door, as suggested by Rubinstein, because it would have provided, permitted replacement, maintenance, or repair of the various components within the housing.

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that the 100 micron thickness is not for flexibility but for maintaining a temperature difference. However, this argument is not persuasive as the result effective variable of thickness, recognized by Hiroshige to directly affect flexibility, does not rely on a recognition of maintaining a temperature difference. 
Applicant argues in the response that the newly added limitations are not found within the previously cited references and their modifications. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 5, 2021